DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to Nevison (US 2014/0000899 A1) (“Nevison” herein- provided by applicant).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11, 114, 16 -18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2013/0284437 A‘) (“Nguyen” herein) and further in view of Nevison (US 2014/0000899 A1) (“Nevison” herein – provided by applicant).

Claim 1
Nguyen discloses a method of fracturing a subterranean formation containing a hydrocarbon, comprising: [0013; 0025]
introducing a first fracturing fluid comprising natural gas into the formation at a rate and pressure sufficient to create a complex fracture in the formation; [0027-0029; 0087]
introducing a second fracturing fluid into the formation, wherein the second fracturing fluid comprises water, a gelling agent, natural gas, a foaming agent, and proppant particulates; [0027-0029; 0068; 0085-0087; 0092] and
allowing the second fracturing fluid to transport a portion of the proppant particulates into the complex fracture. [0013; 0086-0087]
Nguyen however does not explicitly disclose the first fracturing fluid has a viscosity of less than about 1 centipoise and the natural gas in the first fracturing fluid comprises about 85% to 95% methane and about 2% to 9% ethane.
Nevison teaches the above limitation (See paragraph 0036→ Nevison teaches this limitation in that natural gas means methane (CH.sub.4) alone or blends of methane with other gases such as other gaseous hydrocarbons. Natural gas is often a variable mixture of about 85% to 99% methane (CH.sub.4) and 5% to 15% ethane (C.sub.2H.sub.6), with further decreasing components of propane (C.sub.3H.sub.8), butane (C.sub.4H.sub.10), pentane (C.sub.5H.sub.12) with traces of longer chain hydrocarbons.  The system can be manipulated to permit pumping of only natural gas or liquid, only liquid-slurry or any desired combination of natural gas, liquid and liquid-slurry. In some applications only natural gas will be pumped for a portion of the treatment, such as with a pre-pad or treatment flush. Alternatively, only liquid or liquid-slurry will be pumped, again with the liquid as a pre-pad, pad or flush and only liquid-slurry as a stage within the treatment.) for the purpose of having natural gas for use in 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the method of Nguyen with a natural gas pad fluid of Nguyen, wherein the natural gas composition of as taught by Nevison, in order to have natural gas for use in hydraulic fracturing, wherein the natural gas may be non-damaging to the reservoir rock, inert to the reservoir fluids,    
Since Nguyen teaches the same first fracturing comprising of natural gas, the comprising of about 85% to 95% methane and about 2% to 9% ethane. it would have viscosity of less than about 1 centipoise. 
“Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), Inre Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 3
Nguyen discloses the method of claim 1, wherein the first fracturing fluid or second fracturing fluid further comprises carbon dioxide gas, nitrogen gas, or a carbon dioxide/nitrogen gas mixture. [0025-0029; 0087]

Claim 4
Nguyen discloses the method of claim 1, wherein the second fracturing fluid further comprises a cross-linking agent. [0092]

Claim 5
Nguyen discloses the method of claim 1, wherein the water comprises fresh water or salt water. [0086]

Claim 6
Nguyen discloses the method of claim 1, wherein a pump is used to introduce the first fracturing fluid or the second fracturing fluid into the formation. [0087]

Claim 7
Nguyen discloses the method of claim 1, wherein the formation comprises shale. [0013]

Claims 8-9
Since Nguyen teaches the same first fracturing comprising of natural gas, the comprising of about 85% to 95% methane and about 2% to 9% ethane, and the same second fracturing composition comprising of proppant, natural gas, foaming agent, water, and a gelling agent, it would have a first fracturing fluid /pad viscosity of less than about 1 centipoise and a second fracturing fluid viscosity greater than about 20 centipoise, allowing the natural gas in the first fracturing fluid or in the second fracturing fluid to diffuse into the subterranean formation to reduce a viscosity of the hydrocarbon.
 	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), Inre Best, 562 Fad at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773
(Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 11
 Nguyen discloses a method of fracturing a subterranean formation containing a hydrocarbon, comprising: [0013; 0025] 
pumping a first fracturing fluid comprising natural gas into the formation at a rate and pressure sufficient to create a complex fracture in the formation; [0027-0029; 0087] 
 after pumping the first fracturing fluid into the formation, pumping a second fracturing fluid having a viscosity greater than about 20 centipoise into the formation, wherein the second fracturing fluid comprises water, a gelling agent, a foaming agent, natural gas, and proppant particulates; [0027-0029; 0068; 0085-0087; 0092] and
allowing the second fracturing fluid to transport a portion of the proppant particulates into the complex fracture. [0013; 0086-0087]
Nguyen however does not explicitly disclose the first fracturing fluid has a viscosity of less than about 1 centipoise and the natural gas in the first fracturing fluid comprises about 85% to 95% methane and about 2% to 9% ethane.
Nevison teaches the above limitation (See paragraph 0036→ Nevison teaches this limitation in that natural gas means methane (CH.sub.4) alone or blends of methane with other gases such as other gaseous hydrocarbons. Natural gas is often a variable 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the method of Nguyen with a natural gas pad/ fluid of Nguyen, with the natural gas composition as taught by Nevison, in order to have natural gas for use in hydraulic fracturing, wherein the natural gas may be non-damaging to the reservoir rock, inert to the reservoir fluids,    
Since Nguyen teaches the same first fracturing comprising of natural gas, the comprising of about 85% to 95% methane and about 2% to 9% ethane, and the same second fracturing composition comprising of proppant, natural gas, foaming agent, water, and a gelling agent, it would have a first fracturing fluid /pad viscosity of less than about 1 centipoise and a second fracturing fluid viscosity greater than about 20 centipoise
See MPEP 2112.01 (I), Inre Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 13
Nguyen discloses the method of claim 11, wherein the first fracturing fluid or the second fracturing fluid further comprises carbon dioxide gas, nitrogen gas, or a carbon dioxide/nitrogen gas mixture. [0025-0029; 0087]

Claim 14
Since Nguyen teaches the same first fracturing comprising of natural gas, the comprising of about 85% to 95% methane and about 2% to 9% ethane, and the same second fracturing composition comprising of proppant, natural gas, foaming agent, water, and a gelling agent, it would have a first fracturing fluid /pad viscosity of less than about 1 centipoise and a second fracturing fluid viscosity greater than about 20 centipoise, allowing the natural gas in the first fracturing fluid or in the second fracturing fluid to diffuse into the subterranean formation to reduce a viscosity of the hydrocarbon.
 	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the See MPEP 2112.01 (I), Inre Best, 562 Fad at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773
(Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 16
Nguyen discloses a method of fracturing a shale formation containing a hydrocarbon, comprising: [0013; 0025]
introducing a first fracturing fluid comprising natural gas into the shale formation at a rate and pressure sufficient to create a complex fracture in the shale formation; [0027-0029; 0087]
after introducing the first fracturing fluid, introducing a second fracturing fluid into the shale formation, wherein the second fracturing fluid comprises water, a gelling agent, a foaming agent, across- linking agent, natural gas, and proppant particulates; [0027-0029; 0068; 0085-0087; 0092] and
allowing the second fracturing fluid to transport a portion of the proppant particulates into the complex fracture. [0013; 0086-0087]
Nguyen however does not explicitly disclose the first fracturing fluid has a viscosity of less than about 1 centipoise and the natural gas in the first fracturing fluid comprises about 85% to 95% methane and about 2% to 9% ethane.
Nevison teaches the above limitation (See paragraph 0036→ Nevison teaches this limitation in that natural gas means methane (CH.sub.4) alone or blends of methane 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the method of Nguyen with a natural gas pad fluid of Nguyen, with the natural gas composition as taught by Nevison, in order to have natural gas for use in hydraulic fracturing, wherein the natural gas may be non-damaging to the reservoir rock, inert to the reservoir fluids,    
Since Nguyen teaches the same first fracturing comprising of natural gas, the comprising of about 85% to 95% methane and about 2% to 9% ethane. it would have  viscosity of less than about 1 centipoise. 
“Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the See MPEP 2112.01 (I), Inre Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 17
 Nguyen discloses the method of claim 16, wherein the first fracturing fluid or the second fracturing fluid further comprises carbon dioxide gas, nitrogen gas, or a carbon dioxide/nitrogen gas mixture. [0025-0029; 0087] 

Claims 18 and 20 
Since Nguyen teaches the same first fracturing comprising of natural gas, the comprising of about 85% to 95% methane and about 2% to 9% ethane, and the same second fracturing composition comprising of proppant, natural gas, foaming agent, water, and a gelling agent, it would have a first fracturing fluid /pad viscosity of less than about 1 centipoise and a second fracturing fluid viscosity greater than about 20 centipoise, allowing the natural gas in the first fracturing fluid or in the second fracturing fluid to diffuse into the shale subterranean formation to reduce a viscosity of the hydrocarbon.
 	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and See MPEP 2112.01 (I), Inre Best, 562 Fad at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773
(Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as applied to claims 1 and 11 above, and further in view of Nguyen et al. (US 2017/0158952 A1) (“Nguyen ‘952’ herein-cited previously).

Claims 2 and 12
Nguyen discloses the method of claims 1 and 11. Nguyen however does not explicitly disclose, further comprising before introducing the first fracturing fluid, introducing a slickwater fluid or a foamed fluid into the subterranean formation at a rate and pressure sufficient to create a primary fracture in the formation.
Nguyen ‘952 teaches the above limitation (See paragraphs 0030 & 0083 → Nguyen ‘592 teaches this limitation in that "pad fracturing fluid" means a fracturing fluid that the pad fracturing fluid can be pumped into the subterranean formation at a pressure above the fracture gradient of the formation to fracture the formation and form the fracture network (including primary fractures and microfractures) For example, the pad fracturing fluid, proppant slurry or both used in the method disclosed herein can be foamed or include a wet gas. Foamed fluids and fluids that include wet gases may minimize the exposure of the subterranean formation to the aqueous base carrier fluid, which for some tight formations (including shale formations)) for the purpose of

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Nguyen with the above limitation, as taught by Nguyen ‘592 in order to minimize the deleterious effects that water can have on the formation faces (for example, clay swelling). [0083]

Claims 10 and 15 are rejected under 35 U.S.C. 103 as applied to claims 1 and 11, and in further view of Babcock et al. (US 2017/0298268 A1) (“Babcock” herein-cited previously) 

Claims 10 and 15 
Nguyen discloses the method of claims 1 and 11. Nguyen however does not explicitly disclose, wherein the natural gas in the second fracturing fluid is present in an amount of about 50% by volume to about 90% by volume fraction in the second fracturing fluid.
Babcock teaches the above limitation (See paragraph 0070 →Babcock teaches this limitation in that Y-Grade NGL comprises less than about 80% propane, butane, or a mixture of propane and butane.) for the purpose of elimination of the large quantities of water needed for traditional water-based fracturing operations. [0137]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Nguyen with the above limitation as taught by Babcock, in order to eliminate the large quantities of water needed for traditional water-based fracturing operations. [0137]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/19/2022